Citation Nr: 0412973	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for duodenal 
ulcer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active from February 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Buffalo, New 
York.  


FINDINGS OF FACT

1.  An active duodenal ulcer has not been clinically shown 
recently.

2.  Moderate duodenal ulcer disease, with recurring episodes 
of severe symptoms two to three times a year averaging 10 
days in duration; or, with continuous moderate 
manifestations, has not been more nearly approximated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
this case it was essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, preadjudication 
notice and assistance was provided to the veteran.  In this 
regard, the veteran filed his claim for an increased 
evaluation in July 2002.  Notice and assistance provisions of 
the VCAA were noted in correspondence issued in July 2002.  
In a March 2002 rating decision, the RO adjudicated the claim 
on appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the May 2003 
Statement of the Case (SOC), March 2002 letter, and 
associated correspondence issued since the appellant filed 
his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the May 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the March 2002 letter.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The March 2002 letter in essence 
lays out that any evidence the veteran has should be 
identified for the VA to obtain or sent to the VA by the 
appellant.  Thus the 4 provisions of notice cited in 
Pelegrini have been essentially met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.	Factual Background

In a July 1970 rating decision, service connection was 
established for duodenal ulcer and a noncompensable 
evaluation was assigned, effective from November 21, 1969.  

In a June 1977 rating decision, the veteran's disability 
evaluation was increased from noncompensable to 10 percent 
disabling based on the clinical findings of a May 1977 VA 
examination report.

The veteran filed for an increased evaluation in July 2002.  
The RO continued the 10 percent evaluation and this appeal 
was perfected.  

VA treatment records dated from 1980 to 1981 show treatment 
for recurrent peptic ulcer disease.  Records dated in 
February 1981 show that the veteran as seen and treated for 
viral syndrome.  In that same month he was treated for 
questionable recurrent peptic ulcer disease.  A February 1981 
upper gastrointestinal series revealed deformity of the 
duodenal bulb with an ulcer crater in the distal duodenal 
bulb, and outlet obstruction.  Otherwise no abnormalities.   

An April 1988 hospital report from Oneida City Hospital, 
indicates that the veteran underwent duodenorrhaphy, 
placation of perforated ulcer, omental patch.  

VA treatment records dated from November 1996 to December 
1997 that the veteran was seen with complaints of stomach 
problems on and off.  In November 1996, he experience 
indigestion, gas, belching, and pain.  He denied nausea, 
vomiting, or change in bowels, either color or consistency.  
The assessment was history of duodenal ulcer.  In December 
1997, he was seen for a follow-up of his peptic ulcer 
disease.  There were no complaints of diarrhea or change in 
bowel habits.  The assessment was history of peptic ulcer 
disease.  

The veteran's June 1998, June 1999, June 2000, June 2001, and 
July 2002 annual physicals revealed a soft and nontender 
abdomen.  Bowel sounds were heard in all four quadrants.  In 
June 1998, test results were positive for H. pylori.  In June 
1990, no problems were reported.  In June 2000, he reported 
occasional diarrhea with Lansoprazole.  In June 2001, he 
reported no problems in change in bowel habits.  In July 
2002, he reported that he experienced occasional diarrhea.  

VA treatment records dated in July 2002, the veteran was 
diagnosed with gastroesophageal reflux disease, 
uncomplicated.  

VA treatment records dated in December 2002, the veteran 
reported that diarrhea and gas had returned.  

The veteran was accorded a VA duodenum examination in January 
2003.  On examination, the abdomen was soft and nontender.  
Bowel sounds were normal. The impression was long standing 
history of duodenal ulcer, status post bleed of the same and 
status post perforation with emergency repair in 1988.  
Active heartburn controlled pretty well with medications.  In 
a January 2003 addendum, it was noted that the veteran 
reported no alcohol intake.  

II.  Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2003).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003). Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's duodenal ulcer is rated as 10 percent disabling 
under Diagnostic Code 7305, duodenal ulcer.  Under Code 7305, 
a 10 percent evaluation contemplates a "mild" disorder with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation contemplates "moderate" symptomatology with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
"moderately severe" impairment; symptoms of vomiting, 
recurrent hematemesis, or melena, less than "severe," but 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year.  A 
60 percent evaluation requires a "severe" impairment with 
pain, which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
and manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305 
(2003).

The veteran's asserts that his disability has increased in 
severity in that he recently had to increased the increased 
amounts of medication, specifically rabeprazole, (a proton 
pump inhibitor), which result in loose bowel movements and 
occasional diarrhea.  The competent credible evidence of 
record refutes this assertion.  
He further asserts that since his surgery for perforated 
ulcer the acute pain and severe infection have been 
alleviated, but he now experienced chronic problems with 
heartburn, indigestion, gas, and severe stomach pain with 
reflux in his throat.  All of his reported symptoms were 
generally controlled with medications.  

The Board notes at the outset, that the veteran's duodenal 
ulcer is not productive of such disability so as to warrant 
the next higher rating of 20 percent under the pertinent 
rating criteria.  Essentially, there are no clinical data of 
record to support recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

To the contrary, the medical evidence of record establishes 
that the veteran's current symptomatology is not a 
manifestation of his service-connected duodenal ulcer.  As 
noted, the VA treatment record dated in July 2002 that 
reflects the veteran has significant gastroesophageal reflux 
disease.  His rebeprazole dose was increased from once a day 
to twice a day because of persistent symptoms.  He felt much 
better on the twice daily rabeprazole.  The diarrhea that he 
had previously had subsided.  The medical evidence of record 
reflects that the bulk of the veteran's current 
symptomatology is the result of (the not currently service 
connected) gastroesophageal reflux disease.  The medical 
evidence reveals that the veteran denied any manifestation of 
nausea, vomiting, or constipation.  He has not reported colic 
distention, hematemesis, or melena, or circulatory 
disturbance after meals.  Examinations have revealed no pain 
or tenderness to deep palpation.  While the veteran's 
gastroesophageal reflux disease is not service-connected, the 
Board finds that even considering the symptomatology 
associated with gastroesophageal reflux disease, the 
veteran's disability does not more nearly reflex moderate 
recurring episodes of severe symptoms twice yearly averaging 
10 days duration or continuous moderate manifestations.   

The competent credible medical evidence of record establishes 
that the veteran's duodenal ulcer is not the underlying cause 
of his active symptomatology and, therefore, has not 
increased in severity.  Accordingly, his current disability 
is appropriately classified as mild and evaluated at 10 
percent disabling, the minimum rating.  38 C.F.R. § 4.114. 
Diagnostic Code 7305.  A higher rating of 20 percent is not 
warranted because, as stated, the veteran's symptomatology is 
due to a non-service-connected condition, and his current 
service-connected duodenal ulcer disease symptomatology does 
not meet the criteria of moderate duodenal ulcer disease.

The clinical evidence does not show that appellant's duodenal 
ulcer, in and of itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  The evidence 
is not in such balance as to give rise to the provisions 
concerning a reasonable doubt.


ORDER

Entitlement to an increased rating in excess of 10 percent, 
for duodenal ulcer is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



